                                   1

                                   2

                                   3

                                   4

                                   5                                          UNITED STATES DISTRICT COURT

                                   6                                         NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8         B. DOE, et al.,                                  Case No. 17-cv-03753-SK
                                   9                           Plaintiffs,

                                  10                 v.
                                                                                              ORDER TO SHOW CAUSE BY J.T.'S
                                  11         NAPA VALLEY UNIFIED SCHOOL                       COUNSEL
                                             DISTRICT, et al.,
                                  12
Northern District of California




                                                               Defendants.
 United States District Court




                                                                                              Regarding Docket Nos. 199, 203
                                  13

                                  14

                                  15              On October 16, 2018, this Court noted that, although the Court had granted J.T.’s motion
                                  16   to file a petition under seal, J.T. had not yet filed the petition for approval of his minor’s

                                  17   compromise. The Court admonished J.T. to file his petition by no later than October 22, 2018.

                                  18   J.T. did not comply with this deadline.

                                  19              On November 19, 2018, the Court noted again that J.T. had not yet filed his petition. The

                                  20   Court set a deadline of November 21, 2018 for J.T. to file his petition and admonished J.T. that his

                                  21   failure to comply with this deadline would result in sanctions, payable by his counsel. Yet again,

                                  22   J.T. missed the deadline. Therefore, the Court HEREBY ORDERS J.T.’s counsel to Show Cause

                                  23   in writing by no later than November 28, 2018 why counsel should not be sanctioned in the

                                  24   amount of $500 for repeatedly failing to comply with the Court’s deadlines.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          The Court FURTHER ORDERS that J.T. shall file his petition for approval of his minor’s

                                   2   compromise under seal by no later than noon on November 28, 2018. Failure to comply with this

                                   3   deadline will result in further sanctions, payable by Plaintiff’s counsel.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 26, 2018

                                   6

                                   7                                                     ______________________________________
                                                                                         SALLIE KIM
                                   8                                                     United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
